DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s argument 01/19/2022.  The Examiner’s found the argument is persuasive, claims 1-5 are allowed accordingly.
Prior Art
The prior art of Niwa et al. (US 2006/0102476 A1) discloses a sensor impedance measuring apparatus for improving measurement accuracy of gas sensor having a conventional impedance measurement system (Niwa et al.’s figure 5a) including air-fuel ratio sensor having capacitor coupling with measurement resistor to measure  impedance.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest an insulation resistance measuring apparatus having a calculator which calculates a complex impedance in an 15ac circuit using the ac current and the voltage change derived by the detector, the ac circuit including the measuring resistor, the coupling capacitor, an insulation resistor, and a grounding capacitance, the insulation resistor being disposed between the power supply path and ground, the calculator determining a 20resistance value of the insulation resistor using the complex impedance, as recited in the independent claim 1 and in combination with the rest of the limitations of the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

January 31, 2022